In a proceeding pursuant to CPLR article 78 to review a determination of the respondents dated July 12, 2001, which terminated the petitioner’s probationary employment as a supervising cashier, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Angiolillo, J.), entered April 8, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner contends that his probationary appointment to the position of supervising cashier became permanent because the respondents failed to give him a full week’s notice of his impending termination. We disagree. Pursuant to 4 NYCRR 4.5 (b) (5) (iii), a probationary employee who is to be discharged for unsatisfactory service shall receive written notice at least one week prior to the date of termination. However, substantial compliance with this regulation has been held sufficient because “the primary purpose of civil service laws and rules is to promote the good of the public service, which purpose is not to be frustrated by technical or narrow constructions” (Matter of Rosenberg v Wickham, 36 AD2d 881, 882 [1971]; see Matter of Glenn v State Univ. of N.Y., Purchase Coll., 243 AD2d 712 [1997]; Matter of Harper v Director of Bronx Dev. Ctr., 134 AD2d 197 [1987]). Here, the petitioner was provided with written notice of his termination before its effective date. Moreover, during the course of his probationary period, the petitioner was orally advised that his performance was unsatisfactory. Under these circumstances, the respondents substantially complied with the subject regulation, and the petitioner’s appointment did not become permanent (see Matter of Glenn v State Univ. of N.Y., Purchase Coll., supra; Matter of Rosenberg v Wickham, supra).
The petitioner’s remaining contentions are without merit. Krausman, J.P., Townes, Mastro and Rivera, JJ., concur.